 1

 2
                                                                                 11/5/2019
 3
                                                                                  CW
 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   CARL LERMA,                                     )   NO. ED CV 19-0189 FMO (SHKx)
                                                     )
12                        Plaintiff,                 )
                                                     )
13                 v.                                )   ORDER DISMISSING ACTION WITHOUT
                                                     )   PREJUDICE
14                                                   )
     LOUIS VUITTON NORTH AMERICA,                    )
15   INC., et al.,                                   )
                                                     )
16                        Defendants.                )
17
            Having been advised by counsel that the above-entitled action has been settled, IT IS
18
     ORDERED that the above-captioned action is hereby dismissed without costs and without
19
     prejudice to the right, upon good cause shown by December 9, 2019, to re-open the action if
20
     settlement is not consummated. The court retains full jurisdiction over this action and this Order
21
     shall not prejudice any party to this action.
22
     Dated this 5th day of November, 2019.
23

24
                                                                            /s/
25                                                                   Fernando M. Olguin
                                                                United States District Judge
26

27

28
